DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Final Rejection
This office action corrects an unintentional oversight in the response to arguments in the previously sent Final Office Action.
The finality of the Office action dated March 7, 2022 is withdrawn.

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated January 5, 2022 directed to the Non-Final Office Action dated September 21, 2022.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  “being display on” (line 7) should read “being displayed on”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “being display on” (line 5) should read “being displayed on”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “being display on” (line 5) should read “being displayed on”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “object sensing system” (claims 1, 4-5, 9, 12, 15-16, and 20), “video projection device” (claims 1, 5, 9, 12, 16, and 20), “player tracking system” (claims 1, 3, 12, 14, and 20), “table game dealer computing device” (claim 10), and “facial recognition system” (claims 11 and 19).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8 and 10-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 1 to recite (in part):
detecting a code image being display on an object being placed on the surface of the gaming table by the player using the object sensing system; 

receiving player data associated with the code image from the player tracking system.
Claim 4, as originally filed, recited “sending an image of the physical player loyalty card to the player tracking system.”  The examiner does not agree that a “code image” and “an image of the physical player loyalty card” are the same.  Paragraph [0047] of the specification states “send an image of the physical player loyalty card to the player tracking system 44”.  The specification also refers to “a bar code image” that is processed by the depth-sensing camera or a game control server (Specification [0049]).  The examiner was unable to find any support that the raw, unprocessed “bar code image” is sent to the player tracking system.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the surface" (line 7).  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 12 and 20 recite similar language and are similarly rejected.  Dependent claims 2-8, 10-11, and 13-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 1 recites “a physical gaming table” (line 2), “the gaming table” (lines 7-8 and 15) and “the physical gaming table” (lines 11 and 13).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is claims 12 and 20 recite similar language and are similarly rejected.  Dependent claims 2-8, 10-11, and 13-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “the player” (line 8).  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 12 and 20 recite similar language and are similarly rejected.  Dependent claims 2-8, 10-11, and 13-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 5 recites “a bonus award” (lines 4 and 5).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a bonus award” a second time makes it unclear whether the two instances of “a bonus award” refer to the same claim element or different claim elements.  
Claim 9 recites “The projection surface gaming system” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 recites “detecting a player's interaction with an area of the physical gaming table displaying the first image including an object moving onto the physical gaming table using the object sensing system” (line 14-16).  It is unclear whether the step (1) “detect[s] a player’s interaction” and “an object” or (2) “detect[s] a player’s interaction” and “display[s] the first image including an object” (i.e., no detection of an object).  Appropriate correction is required.
Claim 9 recites “the detected object” (line 17).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 20 recites “the object sensing system” (line 6).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arezina et al, US 20100130280 A1 (hereinafter Arezina) in view of Baerlocher et al., US 2009/0131134 A1 (hereinafter Baerlocher 134).

Regarding Claim 1 (Currently Amended):  Arezina discloses a projection surface gaming system for projecting video images onto a physical gaming table, comprising: 
a video projection device (Arezina, a projector 506 [0094] and [Fig. 5]); 
an object sensing system (Arezina, to recognize the various interacting objects that may be placed on the display surface 302, 802, the gaming system 300, 800 may utilize the camera 347, 847, the object may include an RFID tag to identify itself, or there may be a pattern or an ultraviolet tag imprinted on the side of the object that will face the display surface 302, 802 when placed there, to name a few examples; when the object includes an RFID tag and the multi-touch table includes an array of antennas, such as Mitsubishi's Diamond Touch Table, the antennas may be configured to sense the RFID signals [0183]); and 
a controller (Arezina, controller 34 [0107] and [Fig. 2]) including a processor programmed to execute an algorithm including the steps of: 
projecting a first image on the surface of the physical gaming table including the player data received from the player tracking system using the video projection device (Arezina, FIGS. 11a to FIG. 17 depict graphics projected or displayed on or relative to the display surface 302 or the display surface 802 for various wagering games [0112] and [Fig. 11a]-[Fig. 17]); 
detecting a player's interaction with an area of the physical gaming table displaying the first image using the object sensing system (Arezina, FIGS. 11a to FIG. 17 depict graphics projected or displayed on or relative to the display surface 302 or the display surface 802 for various wagering games which sense multipoint or single-point contacts or gestures to cause a wagering-game function to be carried out [0112] and [Fig. 11a]-[Fig. 17]); and 

Arezina fails to explicitly disclose
detecting a code image being display on an object being placed on the surface of the gaming table by the player using the object sensing system; 
sending the code image to a player tracking system; 
receiving player data associated with the code image from the player tracking system.
Baerlocher 134 teaches 
detecting a code image being display on an object being placed on the surface of the gaming table by the player using the object sensing system (Baerlocher 134, it is contemplated to provide the player with a card that is encoded or encrypted with a tag (such as an radio frequency tag) that the cameras or readers of the game table can detect [0012]; the encoding or tags 62a to 62d herein can be for example radio frequency tags, barcode tags, and dot coded tags [0106]); 
sending the code image to a player tracking system (Baerlocher 134, the tag identifies the player game and enables the gaming system to determine any suitable desired player information such as player tracking information [0012]; gaming system 10 and/or the associated player tracking system timely tracks information or data relating to the identified player's gaming session [0073]); 
receiving player data associated with the code image from the player tracking system (Baerlocher 134, gaming system 10 for each player includes a credit display 20, which displays a player's current number of credits, cash, account balance, or the equivalent [0050] and [Fig. 1]). 

In related art, Baerlocher 134 teaches a game table having a multiplayer interactive display/input device which enables multiple players to simultaneously play primary or base wagering games and/or secondary or bonus games using the display/input device (Baerlocher 134 [Abstract]).  The gaming system also enables use of a card that is encoded or encrypted with a tag (such as an radio frequency tag) that the cameras or readers of the game table can detect (Baerlocher 134 [Abstract]).  The card interacts with the display/input device of the game table (Baerlocher 134 [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiplayer, multi-touch table that interacts with a player tracking device when placed on a table as disclosed by Arezina with a game table that enables use of a card that is encoded or encrypted with a tag that the cameras of the game table can detect as taught by Baerlocher 134 in order to expand the functionality of the hardware of the gaming table.

Regarding Claims 3 (Currently Amended) and 14 (Currently Amended):  Arezina further discloses wherein the processor is programmed to execute the algorithm including the steps of notifying the player tracking system of the player's interaction with the area of the first image (Arezina, a player may be enrolled in the gaming establishment's loyalty club and may be awarded certain complimentary services as that player collects points in his or her player-

Regarding Claim 4 (Currently Amended) and 15 (Currently Amended):  Baerlocher 134 further teaches wherein the processor is programmed to execute the algorithm including the steps of detecting the code image being displayed on a physical player loyalty card being placed on the surface of the gaming table by the player using the object sensing system (Baerlocher 134, the current player tracking cards can be modified to be read by the IR cameras [0075]).  

Regarding Claim 5 (Currently Amended) and 16 (Currently Amended):  Arezina further discloses wherein the processor is programmed to execute the algorithm including the steps of: 
determining a player tracking account associated with the player at the physical gaming table (Arezina, the gaming machine 10 may also include a player information reader 52 that allows for identification of a player by reading a card with information indicating his or her true identity; a player may be enrolled in the gaming establishment's loyalty club and may be awarded certain complimentary services as that player collects points in his or her player-tracking account; the player inserts his or her card into the player information reader 52, which allows the casino's computers to register that player's wagering at the gaming machine 10; the gaming machine 10 may use the secondary display 16 or other dedicated player-tracking display for providing the player with information about his or her account or other player-specific information [0056]) and determining if the player is eligible for a bonus award (Arezina, at least one of the plurality of randomly-selected outcomes may be a start-bonus outcome, which can include any variations of symbols or symbol combinations triggering a bonus game [0055]); and 

operating the video projection device to display the first image including a video animation on the physical gaming table including a plurality of bonus award images, each bonus award image being associated with a predefined location on the physical gaming table (Arezina, a bonus game may be displayed near the Blackjack game on the display surface 302, 802, which the player can play before resuming play of the Blackjack game [0194]); 
detecting an object moving onto the physical gaming table using the object sensing system and determining a location of the detected object (Arezina, FIGS. 11a to FIG. 17 depict graphics projected or displayed on or relative to the display surface 302 or the display surface 802 for various wagering games which sense multipoint or single-point contacts or gestures to cause a wagering-game function to be carried out [0112] and [Fig. 11a]-[Fig. 17]); 
identifying a bonus award image being displayed at the determined location of the detected object (Arezina, determining a player input corresponding to the contact input (1012) [0111]); 
determining an award associated with the identified bonus award image (Arezina, the player input may be, for example, a selection of multiple cards, an indication of a payline to be selected, an indication of the number of wagers per payline, an indication of a bonus award amount [0111]); 
displaying the second image including an award image sequence associated with the determined award on the physical gaming table (Arezina, animations and other unusual video sequences may be displayed on the card face; other wagering-game images, such as a multiplier, may be displayed on the blank card 2500 for use in a bonus round, for example [0194]); and 


Regarding Claims 7 (Original) and 17 (Original):  Arezina further discloses wherein the processor is programmed to execute the algorithm including the steps of: 
monitoring wagering activity of the player and initiating the bonus game upon determining the monitored wagering activity is qualified wagering activity (Arezina, at least one of the plurality of randomly-selected outcomes may be a start-bonus outcome, which can include any variations of symbols or symbol combinations triggering a bonus game [0055]).  

Regarding Claim 12 (Currently Amended):  Arezina discloses a method of operating a projection surface gaming system including a video projection device, an object sensing system, and a controller including a processor operably coupled to the video projection device and the object sensing system, the method including the processor performing the algorithm steps of: 
projecting a first image on the surface of the physical gaming table including the player data received from the player tracking system using the video projection device (Arezina, FIGS. 11a to FIG. 17 depict graphics projected or displayed on or relative to the display surface 302 or the display surface 802 for various wagering games [0112] and [Fig. 11a]-[Fig. 17]); 
detecting a player's interaction with an area of the physical gaming table displaying the first image using the object sensing system (Arezina, FIGS. 11a to FIG. 17 depict graphics projected or displayed on or relative to the display surface 302 or the display surface 802 for various wagering games which sense multipoint or single-point contacts or gestures to cause a wagering-game function to be carried out [0112] and [Fig. 11a]-[Fig. 17]); and 
projecting a second image on the surface of the gaming table in response to detecting the player's interaction with the area of the first image (Arezina, the controller 34 may be 
Arezina fails to explicitly disclose 
detecting a code image being display on an object being placed on the surface of the gaming table by the player using the object sensing system; 
sending the code image to a player tracking system; 
receiving player data associated with the code image from the player tracking system.
Baerlocher 134 teaches 
detecting a code image being display on an object being placed on the surface of the gaming table by the player using the object sensing system (Baerlocher 134, it is contemplated to provide the player with a card that is encoded or encrypted with a tag (such as an radio frequency tag) that the cameras or readers of the game table can detect [0012]; the encoding or tags 62a to 62d herein can be for example radio frequency tags, barcode tags, and dot coded tags [0106]); 
sending the code image to a player tracking system (Baerlocher 134, the tag identifies the player game and enables the gaming system to determine any suitable desired player information such as player tracking information [0012]; gaming system 10 and/or the associated player tracking system timely tracks information or data relating to the identified player's gaming session [0073]); 
receiving player data associated with the code image from the player tracking system (Baerlocher 134, gaming system 10 for each player includes a credit display 20, which displays a player's current number of credits, cash, account balance, or the equivalent [0050] and [Fig. 1]).  
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiplayer, multi-touch table that interacts with a player tracking device when placed on a table as disclosed by Arezina with a 

Regarding Claim 20 (Currently Amended):  Arezina discloses a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, when executed by at least one processor the computer-executable instructions cause the at least one processor to perform steps of an algorithm including: 
projecting a first image on the surface of the physical gaming table including the player data received from the player tracking system using a video projection device (Arezina, FIGS. 11a to FIG. 17 depict graphics projected or displayed on or relative to the display surface 302 or the display surface 802 for various wagering games [0112] and [Fig. 11a]-[Fig. 17]); 
detecting a player's interaction with an area of the physical gaming table displaying the first image using an object sensing system (Arezina, FIGS. 11a to FIG. 17 depict graphics projected or displayed on or relative to the display surface 302 or the display surface 802 for various wagering games which sense multipoint or single-point contacts or gestures to cause a wagering-game function to be carried out [0112] and [Fig. 11a]-[Fig. 17]); and 
projecting a second image on the surface of the gaming table in response to detecting the player's interaction with the area of the first image (Arezina, the controller 34 may be programmed to change the graphic on the display surface 802 in response to the contact data received from the receivers [0107] and [Fig. 2]).
Arezina fails to explicitly disclose 
detecting a code image being display on an object being placed on the surface of the gaming table by the player using the object sensing system; 
sending the code image to a player tracking system; 
receiving player data associated with the code image from the player tracking system.

detecting a code image being display on an object being placed on the surface of the gaming table by the player using the object sensing system (Baerlocher 134, it is contemplated to provide the player with a card that is encoded or encrypted with a tag (such as an radio frequency tag) that the cameras or readers of the game table can detect [0012]; the encoding or tags 62a to 62d herein can be for example radio frequency tags, barcode tags, and dot coded tags [0106]); 
sending the code image to a player tracking system (Baerlocher 134, the tag identifies the player game and enables the gaming system to determine any suitable desired player information such as player tracking information [0012]; gaming system 10 and/or the associated player tracking system timely tracks information or data relating to the identified player's gaming session [0073]); 
receiving player data associated with the code image from the player tracking system (Baerlocher 134, gaming system 10 for each player includes a credit display 20, which displays a player's current number of credits, cash, account balance, or the equivalent [0050] and [Fig. 1]). 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiplayer, multi-touch table that interacts with a player tracking device when placed on a table as disclosed by Arezina with a game table that enables use of a card that is encoded or encrypted with a tag that the cameras of the game table can detect as taught by Baerlocher 134 in order to expand the functionality of the hardware of the gaming table.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arezina, in view of Baerlocher 134, and further in view of Hematji et al., US 2015/0170473 A1 (hereinafter Hematji).

Regarding Claims 2 (Currently Amended) and 13 (Currently Amended):  Arezina, as modified, discloses the invention as recited above.  Arezina, as modified, fails to explicitly disclose wherein the processor is programmed to execute the algorithm including the steps of: 
detecting the code image being displayed on a mobile device placed on the surface of the gaming table.  
Hematji teaches wherein the processor is programmed to execute the algorithm including the steps of: 
detecting the code image being displayed on a mobile device placed on the surface of the gaming table (Hematji, inserting their phone into a scanner rather than a ticket, similar to the way supermarket self-serve checkouts or boarding pass terminals at airports may work) [0107]).  
Arezina discloses a wagering game system including a multiplayer, multi-touch table on which physical objects can be placed causing wagering game functions or peripheral functions to be performed as a result of the placement of the object, its location or orientation, its shape, its weight, or other characteristics (Arezina [0013]).  The gaming system also detects physical objects placed on the surface of the gaming table, causing wagering game functions or peripheral functions to be performed as a result of the placement of the object on the display surface (Arezina [Abstract]).  The physical object may be a player tracking device carried by the player and placed on the wagering game table (Arezina [0013]).  
In related art, Hematji teaches a Virtual Ticket System that provides features that includes inserting their phone into a scanner rather than a ticket, similar to the way supermarket self-serve checkouts or boarding pass terminals at airports may work (Hematji [0107]).  This is for the ease of use for players comfortable with TITO (Hematji [0107])
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiplayer, multi-touch table that interacts with a player tracking device when placed on a table as disclosed by Arezina with a Virtual Ticket System provides features .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arezina, in view of Baerlocher 134, and further in view of Baerlocher, US 2008/0090651 A1 (hereinafter Baerlocher 651).

Regarding Claim 6 (Original):  Arezina, as modified, discloses the invention as recited above.  Arezina, as modified, fails to explicitly disclose wherein the processor is programmed to execute the algorithm including the steps of: 
identifying a plurality of eligible awards associated with the determined player tracking account and randomly associating an eligible award with each of the plurality of bonus award images.  
Baerlocher 651 teaches wherein the processor is programmed to execute the algorithm including the steps of:  
identifying a plurality of eligible awards associated with the determined player tracking account and randomly associating an eligible award with each of the plurality of bonus award images (Baerlocher 651, a triggering event for one or more of the progressive awards occurs based upon gaming system operator defined player eligibility parameters stored on a player tracking system (such as via a player tracking card or other suitable manner) and an accumulated wager pool incrementing to a value randomly selected from an applicable predetermined value range [0125]).  
Arezina discloses a wagering game system including a multiplayer, multi-touch table on which physical objects can be placed causing wagering game functions or peripheral functions to be performed as a result of the placement of the object, its location or orientation, its shape, 
In related art, Baerlocher 651 teaches a gaming system including a central server linked to a plurality of gaming machines (Baerlocher 651 [Abstract]).  In one embodiment, upon an occurrence of the triggering event, a designated or bonus award, such as a progressive award, is provided to a player (Baerlocher 651 [0121]).  In one embodiment, the gaming system includes more than one designated award to provide to the player upon an occurrence of a triggering event, the selection of which designated award(s) to provide to the player is determined based on one or more player's status (determined through a suitable player tracking system) (Baerlocher 651 [0121]).  A triggering event for one or more of the progressive awards occurs based upon gaming system operator defined player eligibility parameters stored on a player tracking system (such as via a player tracking card or other suitable manner) and an accumulated wager pool incrementing to a value randomly selected from an applicable predetermined value range (Baerlocher 651 [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiplayer, multi-touch table that interacts with a player tracking device when placed on a table as disclosed by Arezina with an award whose triggering event for one or more of the progressive awards occurs based upon gaming system operator defined player eligibility parameters stored on a player tracking system as taught by Baerlocher 651 in order to ensure that awards are accurately tracked by the system, thereby ensuring that players receive all the awards due to them.

Claims 8, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arezina, in view of Baerlocher 134, and further in view of Kelly et al., US 2009/0124376 A1 (hereinafter Kelly).

Regarding Claim 8 (Original) and 18 (Original):  Arezina further discloses wherein the processor is programmed to execute the algorithm including the steps of:  
initiating the bonus game upon identifying the player (Arezina, a bonus game may be displayed near the Blackjack game on the display surface 302, 802, which the player can play before resuming play of the Blackjack game [0194]).
Arezina fails to explicitly disclose 
identifying a player as an un-carded anonymous player; 
generating an anonymous player tracking account associated with the un-carded anonymous player; and
updating the anonymous player tracking account to include the determined award associated with the identified bonus award image.
Kelly teaches 
identifying a player as an un-carded anonymous player (Kelly, any combination of the foregoing devices and programming may be utilized to either identify a known or returning anonymous patron or may be associated with a new anonymous account in the case of a first-time patron being determined [0027]);
generating an anonymous player tracking account associated with the un-carded anonymous player (Kelly, in the case that no match is determined, then the patron may be identified as anonymous and the detection system may be programmed in such a case to associate a new anonymous account with the facial image [0022]); and

Arezina discloses a wagering game system including a multiplayer, multi-touch table on which physical objects can be placed causing wagering game functions or peripheral functions to be performed as a result of the placement of the object, its location or orientation, its shape, its weight, or other characteristics (Arezina [0013]).  The gaming system also detects physical objects placed on the surface of the gaming table, causing wagering game functions or peripheral functions to be performed as a result of the placement of the object on the display surface (Arezina [Abstract]).  The physical object may be a player tracking device carried by the player and placed on the wagering game table (Arezina [0013]).  A player may be enrolled in the gaming establishment's loyalty club and may be awarded certain complimentary services as that player collects points in his or her player-tracking account (Arezina [0056]).
In related art, Kelly teaches networked gaming systems with anonymous player biometric identification and tracking, and associated methods (Kelly [Abstract]).  Also disclosed are a responsible gaming system and method, an anonymous player Bonusing method and system, a money laundering identification system and method, a distributed casino surveillance system and on electronic gaming machines, and a method and system for electronic re-configuration and/or download of a gaming machine based upon anonymous player identification using biometrics at the gaming device (Kelly [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiplayer, multi-touch table that interacts with a player tracking device when placed on a table as disclosed by Arezina with the method of anonymous player identification and tracking as taught by Kelly in order to provide benefits to anonymous customers who do not have player loyalty accounts.

Claims 11 (Original) and 19 (Original):  Arezina discloses the invention as recited above.  Arezina fails to explicitly disclose 
receiving a face ID from a facial recognition system; and
determining the player tracking account associated with the player by identifying a matching player tracking account having a corresponding face ID matching the received face ID.
Kelly teaches:
receiving a face ID from a facial recognition system (Kelly, upon a determination that a patron has moved within the perimeter, the processor may generate a camera activation signal causing the LEDs 109 to illuminate the patron's face and for camera 111 to capture an image and transmit the image to the control board for either further processing or for transmission to an external receiver [0022]); and
determining the player tracking account associated with the player by identifying a matching player tracking account having a corresponding face ID matching the received face ID (Kelly, such that the facial image may be compared against a database of stored facial images to identify a known or returning anonymous patron using detection and/or matching filter circuitry and/or programming [0022]).
As recited above with respect to claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiplayer, multi-touch table that interacts with a player tracking device when placed on a table as disclosed by Arezina with the method of anonymous player identification and tracking as taught by Kelly in order to provide benefits to anonymous customers who do not have player loyalty accounts.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arezina in view of Yee et al., US 2015/0087377 A1 (hereinafter Yee).

Claim 10 (Original):  Arezina discloses the invention as recited above.  Arezina fails to explicitly disclose 
updating the player tracking account to include the determined award upon receiving a verification signal from a table game dealer computing device.
Yee teaches: 
updating the player tracking account to include the determined award upon receiving a verification signal from a table game dealer computing device (Yee, the dealer interface 418 may include a player authenticator 474 (e.g., a magnetic strip reader for cards carrying player information encoded on a magnetic strip), which may be configured to verify the identity of a player and grant access to a player account for the purpose of paying payouts; the dealer interface 418 may include game initiation and control devices, such as, for example, buttons 476 and touchscreens 478, which may be configured to ... verify authorization for large payout awards [0076]).
Arezina discloses a wagering game system including a multiplayer, multi-touch table on which physical objects can be placed causing wagering game functions or peripheral functions to be performed as a result of the placement of the object, its location or orientation, its shape, its weight, or other characteristics (Arezina [0013]).  The gaming system also detects physical objects placed on the surface of the gaming table, causing wagering game functions or peripheral functions to be performed as a result of the placement of the object on the display surface (Arezina [Abstract]).  The physical object may be a player tracking device carried by the player and placed on the wagering game table (Arezina [0013]).  A player may be enrolled in the gaming establishment's loyalty club and may be awarded certain complimentary services as that player collects points in his or her player-tracking account (Arezina [0056]).
Yee teaches a dealer interface that may include a player authenticator which may be configured to verify the identity of a player and grant access to a player account for the purpose of paying payouts (Yee [0076]).  The dealer interface 418 may include game initiation and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiplayer, multi-touch table that interacts with a player tracking device when placed on a table as disclosed by Arezina with letting a dealer verify the identity of a player and grant access to a player account for the purpose of paying payouts as taught by Yee in order to verify the identity of a player before receiving large payouts.

There is no prior art rejection against claim 9.

Response to Arguments
With respect to the claim interpretation under 35 USC 112(f), applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that “claims 1-20 do not recite the terms ‘means’ or ‘step’ which creates a presumption that 35 U.S.C. §112(f) does not apply” (Response [p. 10]).  Applicant appears to disregard the language quoted on page 9 as part A of the 3-prong analysis:  
(A)  the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (Response [p. 9])
The term “system” and “device” are generic placeholders used as a substitute for “means”.  
Applicant argues that “the Examiner has not identified the functional language in the claim terms. For example, in the claim terms ‘video projection device’, ‘object sensing system’, and ‘player tracking system’ are not modified by functional language.” (Response [p. 10])
The examiner disagrees.  
The generic placeholders are modified by functional language:


Generic Placeholder
Functional language
object sensing system
System
object sensing
video projection device
Device
video projection
player tracking system
System
player tracking
table game dealer computing device
Device
table game dealer computing
facial recognition system
System
facial recognition


With respect to the rejections under 35 USC 102 and 35 USC 103, applicant’s arguments have been considered but not persuasive.
Applicant argues “No combination of Arezina, Baerlocher, Kelly, and Yee describes or suggests the projection surface gaming system as is recited in independent claims 1, 12 and 20.” (Response [p. 11]).  The examiner disagrees.
Baerlocher 134 teaches wherein a player is provided with a card that is encoded or encrypted with a tag that the cameras of the game table can detect (Baerlocher 134 [0012]).  The encoding or tags can be barcode tags and dot coded tags (Baerlocher 134 [0106]).  The examiner maintains that the combination of Arezina and Baerlocher 134 read on the limitation at issue as described more clearly above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715